Sherwood, J.
Jeremiah Grady died intestate, in the city of Grand Eapids, on the fourteenth day of November, 1872, leaving as his heirs at law his widow, Isabella Grady, and five children, viz., Patrick C., Margaret, Angie, Frances H., and Mrs. Mary E. Adams. The eldest of the children, Patrick, was then 14 years old, and the youngest, Frances, was seven and one-half months old. The deceased left an estate consisting entirely of personal property, which was inventoried at the sum of $5,626.63.
On the third day of March following, on the petition and request of the widow, Michael H. Hughes, of the same city, *542was duly appointed administrator of the estate, and duly qualified, and on that day entered upon the discharge of the duties of the trust.
On the fifth day of the same month, the widow, by the order of the judge of probate, was duly appointed guardian for the minor children, upon her own petition; the oldest child nominating her as such for himself. While this order was never revoked, and she acted as the children’s guardian, and the administrator supposed she was doing so legally, and was properly appointed, she never filed any bond, and no letters were ever issued to her. Hughes proceeded with the administration of the estate, treating her all the time as guardian for the children, and as qualified to act for the minors. During the administration the widow’s allowances were ordered by the. judge of probate. Two hundred and eighty dollars and twenty-five cents of the personal property was assigned and set apart to her, and the administrator was directed to pay to the widow ten dollars per week during the progress and settlement of the estate.
The administrator filed his first account, February 12,1874, and his final account was filed on March 29,1878.
During the administration the widow desired to make an investment for the children from the money of the estate. The administrator had three lots in Grant’s addition to the city of Grand Eapids, which he proposed to sell to her for $1,800, and after the widow had consulted with the judge of probate in the matter, with his approbation, she made the purchase, and the amount was credited to the administrator in his final accounting. There was also credited to him, upon said accounting, the amount of a note which he had paid, the same being $130, at the request of the widow, but which had never been allowed by the commissioners. There was also allowed to him in his account, at the suggestion of the probate judge, whose clerk made up the account, $100 for tombstone and $10 for a burial lot, which at the time the *543•account was settled had not been paid. The settlement was made upon the final account on the twenty-second day of April, 1878, after notice given for that purpose, and the account, as settled, showed a balance in favor of the administrator of $173.19; and thereafter the administrator received from the probate court his final discharge, dated the twenty-seventh day of June, 1883.
Frances H. Grady died December 26, 1877, and Mrs. Adams, who was a step-daughter, died in T878.
On the fifth day of July, 1884, over six years after the administrator’s final account was settled, and he discharged by the judge of probate, Patrick O. Grady, Maggie Grady, and Angie Grady filed their petition in the probate court in Kent ■county, wherein they allege “partly,” as they say, “upon their own knowledge, and partly upon their information and belief,” that the said account so settled and allowed “is false, fraudulent, and illegal, and made with an intent to ■cheat and defraud the estate of said Jeremiah Grady, deceased, and his heirs and distributees,” accompanied by what they claim as specifications, and close with the following prayer, viz.:
“ That the order of this court, made on the twenty-second day of April, 1878, that the said account of said administrator was correct and just, and ought to be allowed, and its allowance thereof by the said court, and all proceedings taken then and there in the premises, be set aside and held for naught, and that said administrator be cited to appear before this court, on a day to be named, to render an account in writing of his administration of said estate, and an itemized account of his receipts, expenditures, and disbursements.”
In pursuance of a citation issued upon said petition, the administrator appeared, and filed his answer to the matters contained in the petition. A hearing was then had before the probate court, who, after hearing the proofs, all parties ■interested being represented, held that there appeared “no ■ sufficient reasons to warrant the court in opening an account .for'so many years closed,” and dismissed the petition.
*544From the order entered dismissing the petition, the petitioners appealed to the circuit court for the county of Kent, to which court the appeal was duly made. The petition, and answer of the respondent, were decided to be sufficient to present the issue to be tried, and, when the cause was called for trial, counsel for respondent moved to dismiss the appeal, on the ground “ that the probate court had no jurisdiction in the premises, and also that the order appealed from was not appealable.” The motion was overruled, counsel for respondent excepted, and the trial proceeded before the court. Among the witnesses examined were the respondent, the widow, and the petitioners. After the testimony closed, and the case was submitted, the court made 44 special findings of fact and law.
The following is one of the findings of fact, viz.:
“None of said lots, or any proceeds thereof, ever were had or received by said petitioners, or either of them, and the said charge of $1,800 is wholly fraudulent in law; and the inserting said charge in said account, and procuring the said probate court to allow the same, was a legal fraud; and the said order allowing said account, in which said charge was included, was and is illegal, unauthorized, and a legal fraud, and ought to be declared void.”
And the following four paragraphs are contained among the findings of law:
“5. The said charge of $1,800 for a deed of said lots to Isabella Grady was not and is not a legal charge against the said estate. The administrator could not lawfully account for said $1,800 in his hands, belonging to said estate, by subh deed.
“6. The said lots not being worth more than $1,200, the said disposition of said lots by such deed was a legal fraud.
“7. The making of said charge of $1,800 by said administrator, and procuring the same to be allowed, was and is a legal fraud upon the said probate court, and upon said petitioners.
“8. The said order allowing said final account should be vacated and set aside, and the said Michael H. Hughes be cited and required to appear before said probate court, on a *545day to be named, to render his final account as administrator of said estate; and said cause should be remitted to the probate court, so that said court may take such further proceedings as shall be necessary for such purpose. And the said petitioners should recover their costs of this suit to be taxed, including an attorney fee of twenty-five dollars.”
Judgment was entered in accordance with the eighth clause. Eespondent brings the ease here for review.
We do not think it is necessary to go, in our investigation, beyond the first exception taken in this ■ case. Had the probate court any jurisdiction in the matter? Could it, after the lapse of six years, set aside a final decree settling the account of an administrator, and renew a contest over items which, perhaps, had been litigated for years before the final decree was obtained? We think not. The probate court derives none of its jurisdiction or power from the common law, but must find the warrant for all of its doings in the statute. Its jurisdiction, powers, and duties are prescribed by law. Art. 6, § 13, Const.; How. Stat. c. 248.
The probate court possesses the power to adjudicate and settle, by the decree it may make, an administrator’s account ; but after the merits have been thus passed upon, and the final adjudication put in the form of a decree, we find no authority given to the probate court to review such decree, or to set the same aside. It is not a question of irregularity, or an aggrievance based upon an ex parte order, nor is it the exercise of a power incidental and necessary to the proper discharge of any duty or power conferred upon the court, but really an assumption of jurisdiction to set aside a decree settling an administrator’s account of about $6,000 with the estate, made more than six years before, and retry the whole issue upon its merits. There is no statute or rule of practice, applying to proceedings in the probate court, authorizing any such action.
The statute has provided for an appeal to the circuit court, *546within a reasonable time, when either party shall desire a retrial upon the merits. The probate court, in this case, was wholly without jurisdiction, and the circuit court could obtain none by the appeal.
The motion of counsel for the respondent, when the cause was called for trial, to dismiss the appeal, raised the jurisdictional question, and. should have been granted. The order made by the circuit judge will therefore be reversed, and the petition dismissed, with costs of both courts.
Campbell, C. J., concurred with Sherwood, J.